DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PW1524G (described in Sabnis “The PW1000G Pure Power New Engine Concept and Its Impact on MRO”, EASA Type-Certificate Data Sheet for PW1500G series engines, and cross-section to scale from “Aviation Investigation Report A14Q0068”, with a scale of 23.1:1 based upon the measurements from the report) in view of Sheridan 2010/0105516.
	In regards to Independent Claim 1, PW1524G teaches a turbofan engine (PW1524G on page 34 of Sabnis) comprising: a fan including a plurality of fan blades (fan with plurality of blades shown in figure of page 34 of Sabnis), and an outer housing surrounding the fan to define a bypass flow path (outer housing surrounding fan on page 34 of Sabnis, defining a bypass duct outside of the core flow); a low fan pressure ratio of less than 1.45 measured across the fan blades alone at a cruise condition at 0.8 Mach and 35,000 feet (Low FPR of less than 1.45 shown on pages 16 and 17 of Sabnis); a compressor section including a low pressure compressor and a high pressure compressor and the low pressure compressor including 3 stages (3 stage low pressure compressor and 8 stage high pressure compressor shown on page 34 of Sabnis); a turbine section including a fan drive turbine and a second turbine (LPT and HPT on page 34 of Sabnis), wherein the fan drive turbine is a 3-stage to 6-stage turbine (3 stages on page 34 of Sabnis), and the second turbine is a 2-stage turbine driving the high pressure compressor (2 stage high pressure turbine on page 34 of Sabnis); an epicyclic gear system with a gear reduction (Fan drive gear system on page 34, with details of the epicyclic gear shown on page 37 of Sabnis), the fan drive turbine driving the fan through the gear system (gear reduction of approximately 3:1 for the gearbox driving the fan, pages 34 and 36 of Sabnis), and the gear system straddle-mounted by first and second bearings on opposite sides of the gear reduction relative to an engine longitudinal axis (Figure 10 of Aviation Investigation Report A14Q0068 below shows bearings 1.5 and 2 on either side of gear system); a fan drive shaft interconnecting the gear system and the fan (shaft between bearings 1 and 1.5 in figure 10 of Aviation Investigation Report below); wherein the fan drive turbine has a first exit area at a first exit point (593.44 square inches based on measurements in figure 10 of Aviation Investigation Report A14Q0068 below) and is rotatable at a first speed (10600 RPM from EASA Type-Certificate Data Sheet for PW1500G series engines), the second turbine has a second exit area at a second exit point (110.6 square inches based on measurements in figure 10 below) and is rotatable at a second speed, the second speed being greater than twice the first speed (PW1524G has LP spool with maximum speed of 10600 RPM, and HP spool with maximum speed of 24470 RPM, see page 12 of EASA Type-Certificate Data Sheet for PW1500G series engines); wherein a first performance quantity is defined as the product of the first speed squared and the first exit area (6.67 x 10^10 in2rpm2), a second performance quantity is defined as the product of the second speed squared and the second exit area (6.62 x 10^10 in2rpm2), and a performance ratio of the first performance quantity to the second performance quantity is between 1.0 and 1.075 (6.67/6.62 = 1.008); and wherein the turbofan engine is a two-spool engine (as shown on page 34 of Sabnis) including a low spool and a high spool, wherein the low spool includes an inner shaft that interconnects the fan, the low pressure compressor and the fan drive turbine (as shown on page 34 of Sabnis), wherein the high spool includes an outer shaft that interconnects the high pressure compressor and the high pressure turbine (as shown on page 34 of Sabnis), and wherein the inner shaft and the outer shaft are concentric and are rotatable about the engine longitudinal axis (as shown on page 34 of Sabnis).  However, PW1524G does not teach a frame supporting the fan drive shaft, and a flexible support supporting the gear system relative to a static structure, the support transverse stiffness between 50 and 80 percent of the frame transverse stiffness, and the support lateral stiffness between 20 and 50 percent of the frame lateral stiffness.  Sheridan teaches a frame (60) supporting a portion of a fan drive shaft (supports fan drive shaft through gear train, paragraph [0013]), and a flexible support (74) at least partially supporting the gear system (74 is component of 52, which supports the gear system, paragraph [0013]), the flexible support comprising transverse and lateral stiffnesses (physical limitation of the flexible support).  Sheridan further teaches that the stiffnesses of the flexible support can be changed by changing the thickness of the support to control displacement of the gear train (paragraph [0030]).  Therefore, the transverse and lateral stiffnesses of the flexible support are recognized in the prior art as result effective variables, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) MPEP 2144.05(II)(B), and therefore could be optimized through routine experimentation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the engine of PW1524G with the frame and flexible support of Sheridan, to support the gear train (paragraph [0013]) and because it has been held that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A), in this case, support transverse and lateral stiffnesses that are between 50 and 80 percent and 20 and 50 percent of the frame transverse and lateral stiffnesses, respectively.


    PNG
    media_image1.png
    704
    1101
    media_image1.png
    Greyscale

Page 34 of Sabnis

    PNG
    media_image2.png
    568
    885
    media_image2.png
    Greyscale

Figure 10 of Aviation Investigation Report A14Q0068
	Regarding Dependent Claim 3, PW1524G in view of Sheridan teaches the inventio as claimed and discussed above, and PW1524G further teaches that the gear system includes a sun gear, a plurality of intermediate gears surrounding the sun gear, and a ring gear surrounding the intermediate gears (page 37 of Sabnis shows a cross-section of the fan drive gear system with a sun gear, surrounded by planetary gears, which are in turn surrounded by a ring gear).
Regarding Dependent Claims 5 and 20, PW1524G in view of Sheridan teaches the inventio as claimed and discussed above, and PW1524G further teaches that the gear system is a planetary gear system (page 37 of Sabnis) including a carrier that supports the intermediate gears (carrier that supports planetary gears, page 34 and 37 of Sabnis, attached to static structure as shown on page 34), the first bearing supports a fan drive shaft that interconnects the carrier and the fan (bearing 1.5 in figure 10 above), and the second bearing supports an aft portion of the carrier (bearing 2 in figure 10 above).
Claims 8, 23, 26, 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PW1524G (described in Sabnis “The PW1000G Pure Power New Engine Concept and Its Impact on MRO”, EASA Type-Certificate Data Sheet for PW1500G series engines, and cross-section to scale from “Aviation Investigation Report A14Q0068”, with a scale of 23.1:1 based upon the disclosed values within the report) in view of Sheridan as applied to claims 5 and 20 above, and further in view of Durocher 2010/0132376.
 	Regarding Dependent Claims 8, 23 and 26, PW1524G in view of Sheridan teaches the invention as claimed and discussed above (with the support lateral stiffness being less than 50% of the frame lateral stiffness in the rejection of claim 1 above), and PW1524G further teaches a mid-turbine frame (Figure 11 of “Aviation Investigation Report A14Q0068”).  However, PW1524G in view of Sheridan does not teach that the mid-turbine frame has a bearing supporting the low pressure shaft.  Durocher teaches a mid-turbine frame (28, with airfoil vanes 118) having a bearing supporting the low pressure shaft (bearing 104 supports low pressure shaft 12).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use a bearing to support the low pressure shaft of PW1524G in view of Sheridan at the mid-turbine frame of PW1524G in view of Sheridan, as taught by Durocher, in order to transfer loads from the shaft through the case of the engine (paragraph [0002]).
Regarding Dependent Claim 31, PW1524G in view of Sheridan and Durocher teaches the invention as claimed and discussed above, and PW1524G further teaches that the fan drive turbine is a 3 stage turbine (3 stages on page 34 of Sabnis).
Regarding Dependent Claim 32, PW1524G in view of Sheridan and Durocher teaches the invention as claimed and discussed above, and PW1524G further teaches that the low pressure compressor is a three stage compressor (3 stages on page 34 of Sabnis).
Claims 11-13, 27 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PW1524G in view of Durocher, and Sheridan as applied to claims 8, 23, 26 and 26 above, and further in view of Moniz 2007/0084183.
Regarding Dependent Claims 11 and 27, PW1524G in view of Durocher, and Sheridan teaches the invention as claimed and discussed above, with an air turning guide vane in the mid-turbine frame (vane 118 of Durocher in the rejection of claims 8 and 23 above).  However PW1524G in view of Durocher, and Sheridan does not teach that the turbines rotate in opposite directions.  Moniz teaches using a gas turbine (10) with turbine sections (30 and 14) that rotate in opposite directions (Paragraph [0003]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the turbine sections of PW1524G in view of Durocher, and Sheridan to rotate in opposite directions, as taught by Moniz, in order to increase the efficiency of the gas turbine engine (Paragraph [0003]).
Regarding Dependent Claims 12-13, PW1524G in view of Durocher, Sheridan, and Moniz teaches the invention as claimed and discussed above, and further teaches that the support lateral and transverse stiffnesses are less than 50% and 65% the frame lateral and transverse stiffnesses, respectively (see rejection of claim 10 above).
Regarding Dependent Claim 33, PW1524G in view of Durocher, Sheridan teaches the invention as claimed and discussed above.  However, PW1524G in view of Durocher, Sheridan does not teach that the low pressure compressor has more stages than the low pressure turbine.  Moniz teaches that increasing the number of stages of a compressor increases the amount of pressure increase that the compressor can provide (paragraph [0014], where it is also well known in the art that increasing the number of pressure stages in a compressor increases the pressure ratio across the compressor).  Therefore, the number of stages in a compressor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the number of compressor stages increases the pressure drop across the compressor. Therefore, since the general conditions of the claim, i.e. that the number of compressor stages can be increased, was disclosed in the prior art by Moniz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use an additional compressor stage in the low pressure compressor of PW1524G in view of Durocher, Sheridan, as taught by Moniz, in order to increase the pressure ratio across the low pressure compressor.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claims 15-17, 29, 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PW1524G in view of Durocher, Sheridan and Moniz as applied to claims 13 and 27 above, and further in view of Henry 2008/0098718.
	Regarding Dependent Claims 15 and 29, PW1524G in view of Durocher, Sheridan and Moniz teaches the invention as claimed and discussed above.  However, PW1524G in view of Durocher, Sheridan and Moniz does not teach that the gear system is between the fan drive turbine and first compressor such that the first compressor and fan rotate at the same speed.  Henry teaches a gas turbine engine (10), where the gear system (100) is between the first compressor (54) and the fan drive turbine (20), such that the first compressor and fan (24) rotate at the same speed (54 and 24 both connected to 26 in figure 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to replace the intermediate compressor and turbine section of PW1524G in view of Durocher, Sheridan and Moniz with the low pressure compressor connected to the fan drive turbine through the gear system, as taught by Henry, in order to facilitate operating the first compressor at maximum efficiency (Paragraph [0003]).
	Regarding Dependent Claim 16, PW1524G in view of Durocher, Sheridan, Moniz and Henry teaches the invention as claimed and discussed above, and further teaches that the bearing of the mid-turbine frame support the first shaft in an overhung manner (see rejection of claim 8 above).
Regarding Dependent Claim 17, PW1524G in view of Durocher, Sheridan, Moniz and Henry teaches the invention as claimed and discussed above, and PW1524G further teaches that the sun gear (sun gear shown as input on page 37 of Sabnis) is mounted to a flexible input (input shaft into sun gear on page 37, where flexible is a relative term, and all shafts have a degree of flexibility) attached to the first shaft driven by the fan drive turbine (sun gear drive attached to input shaft driven by low pressure turbine on page 34 of Sabnis).
Regarding Dependent Claim 34, PW1524G in view of Durocher, Sheridan, Moniz and Henry teaches the invention as claimed and discussed above, and PW1524G further teaches that the fan drive turbine and low pressure compressor have three stages (page 34 of Sabnis).
Regarding Dependent Claim 35, PW1524G in view of Durocher, Sheridan, Moniz and Henry teaches the invention as claimed and discussed above.  However, PW1524G in view of Durocher, Sheridan, Moniz and Henry does not teach that the low pressure compressor has more stages than the low pressure turbine.  Moniz teaches that increasing the number of stages of a compressor increases the amount of pressure increase that the compressor can provide (paragraph [0014], where it is also well known in the art that increasing the number of pressure stages in a compressor increases the pressure ratio across the compressor).  Therefore, the number of stages in a compressor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the number of compressor stages increases the pressure drop across the compressor. Therefore, since the general conditions of the claim, i.e. that the number of compressor stages can be increased, was disclosed in the prior art by Moniz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use an additional compressor stage in the low pressure compressor of PW1524G in view of Durocher, Sheridan, Moniz and Henry, as taught by Moniz, in order to increase the pressure ratio across the low pressure compressor.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claims 19 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pw1524G in view of Durocher, Sheridan, Moniz, and Henry as applied to claims 17 and 29 above, and further in view of Morley 2,620,157.
Regarding Dependent Claims 19 and 30, PW1524G in view of Durocher, Sheridan, Moniz and Henry teaches the invention as claimed and discussed above, and PW1524G further teaches that the first bearing is a thrust bearing (tapered roller bearing in figure 10 of “Aviation Investigation Report A14Q0068”) and that the second bearing is a ball bearing (ball bearing in figure 10 of ” Aviation Investigation Report A14Q0068”), and that the sun gear (sun gear shown as input on page 37 of Sabnis) is mounted to a flexible input (input shaft into sun gear on page 37, where flexible is a relative term, and all shafts have a degree of flexibility) attached to the first shaft driven by the fan drive turbine (sun gear drive attached to input shaft driven by low pressure turbine on page 34 of Sabnis).  However, PW1524G in view of Durocher, Sheridan, Moniz and Henry does not teach that the second bearing is a roller bearing.  Morley teaches that ball or roller bearings can be used to support a shaft in a gas turbine engine (Col. 2, ll. 26-30).  It is noted that a simple substitution of one known element (in this case, a roller bearing) for another (in this case, a ball bearing) to obtain predictable results (in this case, to support a shaft relative to a static structure) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 36, that the second bearing that supports the aft portion of the carrier is axially aligned with the carrier relative to the engine longitudinal axis along an outer periphery of the carrier.  Wherein the disclosure of figure 5 shows a second bearing (317) axially aligned with the carrier (348D) relative to the longitudinal axis (A).

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive.
	With regards to applicant’s argument that the PW1524G engine is not prior art, Examiner disagrees.  At least in Sabnis, the PW1524G engine is detailed, and Sabnis was published more than one year prior to the filing date of the application.
	With regards to applicant’s argument that the EASA Type-Certificate Data Sheet and the Investigation Report for the PW1524G engine do not qualify as prior art because they were published after the priority date, Examiner disagrees.  Both documents are relied upon because they disclose details of the PW1524G engine, which was disclosed prior to the priority date as evidenced at least by Sabnis.
	With regards to applicant’s argument that it is not established that Figure 10 of the Investigation Report and the figure on page 34 of Sabnis correspond to the same engine arrangement, Examiner disagrees.  Figure 10 of the Investigation Report is drawn to the PW1524G engine (see page 16), and page 34 of Sabnis discloses the configuration of the PW1524G engine (1-G-3-8-2-3), which is the same configuration as shown in figure 10 of the Investigation Report.  The same schematic cross-sections are shown on figure 8 of the Investigation Report and page 34 of Sabnis.
	With regards to applicant’s argument that Figure 10 of the Investigation Report is not drawn to scale, Examiner disagrees.  Based upon the measurements from figure 10 (as shown in the rejection above), and the published engine length (see EASA Type Certificate) and the fan diameter of the PW1524G engine, the drawing is to scale as explained in the rejection above.
	With regards to applicant’s argument that Figure 10 of the Investigation Report cannot be relied upon because it is pixelated and low quality, Examiner disagrees.  All components are clearly visible in figure 10 of the Investigation Report, and the lengths and diameters used to determine the volume of the turbine sections are visible in Figure 10 of the Investigation Report.
	With regards to applicant’s argument that Sheridan does not teach that the relationship between the stiffnesses of the flexible support and the static structure are result effective, Examiner disagrees.  Sheridan teaches that the thickness, and therefore the flexibility, of the flexible support (74) is result effective (“The amount of resistance provided by flexible coupling 74 can be set to vary based on different engine configurations. For example, the stiffness of the curved portions between lateral segment 88 and longitudinal segments 86 and 90 can be varied by changing the thickness of coupling 74 or the amount of curvature. Thus, during normal operating conditions of engine 10, flange 82 does not engage shoulder 96, and flexible coupling 74 allows gear train 30 to be displaced.  However, during extreme operating conditions, shoulder 96 engages flange 82 to inhibit further displacement of gear train 30 to avoid excessive wear or damage.” paragraph [0030] of Sheridan).  Optimizing the thickness, and therefore the flexibility of the flexible coupling results in optimizing the ratio of that flexibility of the coupling to that of a frame supporting the fan drive shaft.  Unlike in In re Antonie, cited by applicant, the benefit of optimizing the degree of flexibility of the flexible support are identical to the benefits of optimizing a ratio between the flexibility of a flexible support vs a frame, which is to displacement of the gear train without resulting in excessive wear and damage, as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741